internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id date date contact telephone number uil legend y geographical location x amount of scholarship oear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 c of the code and that you were classified as a private_foundation as defined in sec_509 a your letter indicates that you will operate a grant-making program that will be awarding scholarships to individuals who demonstrate a passion for their intended area of study at an accredited college trade school or university eligible recipients will be anyone who works or lives in the y you may consider surrounding communities in the future you will notify the eligible schools and community of the available scholarships approximately five scholarships will be awarded in the amount of x each the selection criteria include academic standing community school activities community service personal references noticeable passion for said field of study applicant must complete the following application form page essay personal reference letters any available portfolios pictures examples etc that show work and interest in intended field of study the selection committee will consist of your board members the selection committee may also include members of the community and local high schools members of the selection committee are not eligible to apply for the scholarship program relatives of members of the selection committee may apply for the scholarship program as lang as they are not a disqualified_person however any relative of an applicant will recuse himself herself from any voting decision related to such applicant each member of the committee will have a reasonable_time to review the information before making a decision after a reasonable period of time the committee will hold a telephone conference or meeting to discuss the various candidates and the criteria for selecting the winners the committee will select the winner for each scholarship award based on the majority decision of the group the committee will then send letters of congratulations to the winners and advise the winners to provide confirmation of enrollment and course schedule to an accredited educational_institution all scholarships will be paid directly to the school of the selected recipient's choice you will require the school to agree that the money will only be used far its intended purpose and only for the scholarship recipient who is enrolled and in good standing you will require each recipient to submit annual reports as to their status and grades and will require each recipient to be enrolled and in good standing at the school to which the scholarship is being used for its intended purpose if applicable the board will investigate any suspected diversions of scholarships from their intended purpose and take all reasonable steps to recover the diverted funds ensure other scholarships are used for their intended purpose and withhold further payments to that individual for at least five years following the payment of any scholarships you will maintain files for all selected recipients that will contain their application including their essay and reference letters amount and purpose of each grant annual reports of status and grades and any applicable investigation of diverted funds sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is fo be used for study at an educational_organization described in sec_170 b a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i i ii ts grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which itis based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one- time approval of your system standards and procedures designed to result in awards which meet the requirements of section g of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
